      Case 9:21-cv-00500-DNH Document 3 Filed 04/28/21 Page 1 of 3



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------X
DUANE GABRIEL,

                Petitioner,
                                                 TRANSFER ORDER

    -against-                                    21-CV-2207(KAM)


MICHAEL CAPRA, Superintendent of Sing
Sing Correctional Facility,

              Respondent.
--------------------------------------X

KIYO A. MATSUMOTO, United States District Judge:

          On April 19, 2021, pro se petitioner Duane Gabriel

(“Petitioner”), who is currently incarcerated at Sing Sing

Correctional Facility in Ossining, New York, filed a petition

for a writ of habeas corpus pursuant to 28 U.S.C. § 2254, and a

request to proceed in forma pauperis.      (See ECF Nos. 1, 2.)

Petitioner is incarcerated following his conviction in 1996 for

second-degree murder, fourth-degree grand larceny, and petit

larceny in New York state court in Rensselaer County.         See

generally People v. Gabriel, 661 N.Y.S.2d 306 (N.Y. App. Div. 3d

Dept. 1997).

          “[A]pplications for a writ of habeas corpus made by

persons under the judgment and sentence of a court of the State

of New York shall be filed, heard and determined in the District

Court for the district within which they were convicted and
      Case 9:21-cv-00500-DNH Document 3 Filed 04/28/21 Page 2 of 3



sentenced[.]”    Local Civil Rule 83.3.    Petitioner was convicted

and sentenced in Rensselaer County, which is located in the

Northern District of New York.     See 28 U.S.C. § 112(a) (“[t]he

Northern District comprises the counties of,” inter alia,

“Rensselaer”).    For the convenience of Petitioner and in the

interest of justice, the instant petition shall be transferred

to the United States District Court for the Northern District of

New York.   See 28 U.S.C. § 1404(a) (“for the convenience of

parties” and “in the interest of justice, a district court may

transfer any civil action to any other district or division

where it might have been brought”); Local Civil Rule 83.3 (“The

Clerk[] of the . . . Eastern District Court[] [is] authorized

and directed to transfer such applications to the District

herein designated for filing, hearing and determination.”).

            The Clerk of Court is respectfully directed to mail a

copy of this Order to Petitioner at his address of record, to

note the mailing on the docket, and to transfer this action to

the Northern District of New York.      The Clerk of Court is

further directed that he may transfer this action to the

Northern District of New York without waiting seven days, as

provided by Local Civil Rule 83.1, and that all pending motions




                                   2
         Case 9:21-cv-00500-DNH Document 3 Filed 04/28/21 Page 3 of 3



shall be terminated and the case shall be closed in this court.

Petitioner’s request to proceed in forma pauperis is reserved

for the transferee court.

SO ORDERED.

Dated:      Brooklyn, New York
            April 28, 2021


                                    ___________/s/_______________
                                    Hon. Kiyo A. Matsumoto
                                    United States District Judge




                                      3
